Case 2:20-cv-01900-MCA-MAH Document 5 Filed 03/09/20 Page 1 of 1 PageID: 84

                                                                          55 Madison Avenue, Suite 400
 The Atkin Firm, LLC                                                             Morristown, NJ 07960
              Attorneys at Law                                            400 Rella Boulevard, Suite 165
                                                                                     Suffern, NY 10901
 By: John C. Atkin, Esq.*                                                 Tel: (973) 314-8010
   ---                                                                    Fax: (833) 693-1201
 * Member of NJ, NY, and PA Bar                                           Email: JAtkin@atkinfirm.com


                                           March 9, 2020

VIA ECF

Clerk of the Court
United States District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

       Re:     Strike 3 Holdings, LLC v. John Doe infringer identified as using IP address
               24.38.195.201
               Dkt. No. 2:20-cv-01900-MCA-MAH

Dear Sir or Madam:

        I represent Plaintiff Strike 3 Holdings, LLC (“Strike 3”) in the above-referenced matter.
On February 20, 2020, I filed a Complaint under temporary seal identifying the individual who is
the defendant in this matter, along with a redacted version of that complaint. I write to respectfully
request that a summons be issued for service in this matter, which I will complete to identify
Defendant by name, as required by Federal Rule of Civil Procedure 4(a)(1)(A). I will file the
proof of service, required by Federal Rule of Civil Procedure 4(l), under temporary seal pursuant
to Local Civil Rule 5.3(c).

       Thank you for your attention to this matter.

                                                      Respectfully submitted,

                                                      /s/ John C. Atkin

                                                      John C. Atkin, Esq.
